                Case 5:20-cv-01093 Document 1 Filed 09/14/20 Page 1 of 24




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

FRANCESCO R. SEBASTIANI, DMD,    '
                                 '
        Plaintiff,               '
                                 '
v.                               '                    CIVIL ACTION NO. 5:20-cv-1093
                                 '
BEXAR COUNTY HOSPITAL DISTRICT, '
d.b.a. UNIVERSITY HEALTH SYSTEM, '
UNIVERSITY OF TEXAS HEALTH       '
SCIENCE CENTER AT SAN ANTONIO, '
DANIEL PEREZ, DDS,               '
PETER LOOMER, DDS, and .         '
WILLIAM L. HENRICH, M.D,         '
                                 '
        Defendants.              '


                                 PLAINTIFF=S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW Plaintiff Francesco R. Sebastiani, DMD (“Plaintiff” or “Sebastiani”)

complaining of Defendants Bexar County Hospital District, d.b.a. University Health System

(“UHS”), University of Texas Health Science Center at San Antonio (“UT Health SA”), Daniel

Perez, DDS, (“Perez”) Peter Loomer, DDS (“Loomer”), and William L, Henrich, M.D. (“Henrich”),

collectively referred to as “Defendants”, and for causes of action respectfully shows the Court as

follows:

                                                 I.

                                           Introduction

         1.01     Plaintiff would show the Court that Defendant wrongfully expelled him a job and

educational position as a resident doctor in an oral surgery program. The expulsion lacked due

Plaintiff=s Original Complaint                                                              Page 1
                Case 5:20-cv-01093 Document 1 Filed 09/14/20 Page 2 of 24




process spelled out in his contract in violation of 42 U.S.C. § 1983, and showed bias against Plaintiff

on the basis of his sex in violation of Title IX and Title VII, as well as state law. Plaintiff further

seeks relief under the FMLA and state whistleblower protection laws.

                                                   II.

                                                Parties

         2.01     Plaintiff Sebastiani is an individual who may be contacted in care of the undersigned

counsel. Plaintiff is a resident and citizen of the State of Texas.

         2.02     Defendant Bexar County Hospital District, d.b.a. University Health System (“UHS”)

is a subdivision of Bexar County, and may be served by delivering citation and service of process to

its Chief Executive Officer, George B. Hernandez, Jr., 4502 Medical Drive, San Antonio, TX

78229.

         2.03     University of Texas Health Science Center at San Antonio (“UT Health SA”) is a

state agency, or state instrumentality, including a public institution of education, and is an employer

as defined in §21.002 (8)(D), Texas Labor Code and may be served with process by serving its

President, Dr. William L. Henrich, at his place of work, 7703 Floyd Curl Drive, Mail Code 7834,

San Antonio, TX 78229-3900, with copy to the Attorney General’s Office.

         2.04     Defendant Daniel Perez, DDS, (“Perez”) is an individual who violated Plaintiff’s due

process rights. He may be served with process at his place of work, 8210 Floyd Curl Drive MC

8124, San Antonio, TX 78229-3900.

         2.05     Defendant Dr. Peter Loomer was the Dean of the UT Health SA School of Dentistry

who denied Plaintiff’s due process appeal. He may be served with process at his place of work, 7703

Floyd Curl Drive, MC 7906, San Antonio, TX 78229.


Plaintiff=s Original Complaint                                                                   Page 2
                Case 5:20-cv-01093 Document 1 Filed 09/14/20 Page 3 of 24




         2.06    Defendant Dr. William L. Henrich is the President of UT Health SA who denied

Plainiff’s due process rights on appeal. He may be served with process at his place of work, 7703

Floyd Curl Drive, Mail Code 7834, San Antonio, TX 78229-3900.

                                                  III.

                                      Jurisdiction and Venue

         3.01    Pursuant to 28 U.S.C. ' 1331, jurisdiction of this Court is appropriate in the United

States District Court for the Northern District of Texas, as this action involves a question of the

application of federal law, namely violation of Plaintiff’s Constitutional rights, Title IX, and 42

U.S.C. §1983. The Court has supplemental jurisdiction of Plaintiff’s State law claims.

         3.02    Defendants UHS and UT Health SA have waived any sovereign or governmental

immunity to suit or liability under Title IX and Title VII by receiving federal financial assistance in

the operation and improvement of the medical school district, and through activities at their

facilities. 42 USCA §2000d-7. Sovereign immunity is also waived as to state law discrimination

claims. Texas Labor Code § 21.002(8)(D). This court has jurisdiction to hear Plaintiff’s 42 U.S.C.

§1983 civil rights claims, which claims are not barred by the defense of sovereign immunity.

Thomas v. Allen, 837 S.W.2d 631 (Tex. 1992); Howlett v. Rose, 496 U.S. 356, 110 S.Ct. 2430, 110

L.Ed.2d 332 (1990). Counties are not subject to Eleventh Amendment immunity. Northern

Insurance Company of New York v. Chatham County, 547 U.S. 189, 193 (2006) (counties have

neither Eleventh Amendment immunity nor residual common law immunity).

         3.03    Venue for all causes of action stated herein lies in the Western District of Texas

because the acts alleged in this Complaint took place, in whole or in part, within the boundaries of

this District pursuant to 28 U.S.C. '1391.


Plaintiff=s Original Complaint                                                                  Page 3
260625
                Case 5:20-cv-01093 Document 1 Filed 09/14/20 Page 4 of 24




                                                  IV.

                                        Factual Allegations

         4.01    Plaintiff was previously a Chief Resident in an oral surgery program at Brooklyn

Hospital Center. He was forced to leave the program after severe sexual harassment by one of his

supervisors, Dr. Pik Lee, after he broke off the relationship. She stalked him, sent him lewd text

messages, and demanded he impregnate her. When Sebastiani blocked her number, she threatened

to end his career, groped him while he was operating on patients, tampered with his patients during

an operation as a threat to him, and even threatened to kill Sebastiani, his family, and herself.

Complaints to HR and the doctor supervising the residency program were ignored, and Plaintiff was

threatened that he would not be able to complete his education anywhere else if he continued with

his complaints. The escalation of Dr. Lee’s harassment did not stop until Dr. Lee was arrested, and

Plaintiff and his family received criminal orders of protection. Plaintiff filed a lawsuit circa January

31, 2018 and obtained a restraining order against Dr. Lee. She has since violated the orders. The case

is still pending in New York and received publicity.

         4.02    Plaintiff sought to continue his education at a medical degree program and came to

San Antonio. He began anew as a resident physician in good standing at the Oral Maxillofacial

Residency Program at UT Health SA School of Dentistry. However, he encountered further

harassment related to the NY case, culminating in his dismissal from employment and residency on

April 16, 2020 in violation of Defendants’ procedures and appeal rights, and related to his health and

protected activities under Title VII and Title IX.

         4.03    The Program Director and chief residents in the residency program here were Drs.

Daniel Perez, Nicole Hernandez and Matthew Burks. The first two were believed to be close friends


Plaintiff=s Original Complaint                                                                   Page 4
260625
                Case 5:20-cv-01093 Document 1 Filed 09/14/20 Page 5 of 24




and/or having an affair with each other. Dr. Hernandez was a friend of Dr. Pik Lee in New York, and

initiated a campaign of harassment which included threats to take Plaintiff’s patients, starting

rumors, and accusing Plaintiff of mishandling a case where an error was made by another resident.

OMS staff took note of her yelling at Sebastiani, and complained to Dr. Perez, but no action was

taken. Dr. Hernandez made plain she was retaliating for the damage to her friend’s career.

         4.04    The ridicule continued as Hernandez coined the nickname, “Keep it tight Franco,”

which was quickly adopted by her subordinates and Plaintiff’s colleagues. This was referencing his

sexual harassment complaint in New York.

         4.05    In February of 2019, when it was discovered Plaintiff shaved his legs (he plays

sports), Dr. Perez asked, “Are you a faggot? Don’t shave your legs if you want to work here.” Of

course, no such instruction was given to female employees. This was followed by an incident

involving group communication where Dr. Szalay referred to Plaintiff as a part of the “#metoo

movement” and referred to Sebastiani in a gag, tie-up, and homosexual rape video with the message

“Shhhhh”; “Sebastiana”. Such comments became common examples of the verbal abuse directed

towards Plaintiff. The most egregious incident occurred when Dr. Hernandez texted Plaintiff an

image of her strap-on dildo to violate Plaintiff with and Dr. Brown displayed demeaning sex toys

and homosexual lingerie on the OMS clinic resident room TV as well as a disturbing video

referencing anal sex rape directed towards Plaintiff. Plaintiff has the text messages and submitted

them to the hospital and school, but no action was taken.

         4.07    Continuing in retaliation during the period of March through April 2019, Dr. Perez

and chief residents unjustly increased Plaintiff’s work and call schedule requiring a 26-day straight

work schedule (violating duty hour rules). In June 2019, VA Dentistry Program Director Dr.


Plaintiff=s Original Complaint                                                                Page 5
260625
                Case 5:20-cv-01093 Document 1 Filed 09/14/20 Page 6 of 24




Douglas reported Dr. Burks’ extreme and unwarranted verbal harassment towards Dr. Sebastiani to

Dr. Perez – including but not limited to screaming, cursing, threatening of position, and sexual

slander – which ultimately only made Plaintiff’s situation worse.

         4.08    In early 2020, while Plaintiff was providing general anesthesia to a patient, an OMS

Chairman Dr. Ellis commented: “We will send you back to wherever you came from, Italy or New

York. It will be the end of a short career for you.”

         4.09    On or about March 7, 2020, Plaintiff was contacted by Jodi Stone, the finance

manager. She reported by e-mail that Dr. Perez alleged he stole the $2,000 research grant from the

American Academy of Implant Dentistry from the OMS Department. Plaintiff was able to show the

check was cashed by UT Health OMS on January 7, 2020.

         4.10    On or about March 22, 2020, Dr. Ellis sent Plaintiff an e-mail requesting “proof” of

accolades on his bio for biometric research in the application for a $20,000 research award Plaintiff

got for the department. Plaintiff immediately provided reference information.

         4.11    On or about March 27, 2020, Plaintiff became ill and vomited twice, as well as

experiencing sweating. He contacted the chief resident and was instructed to go home. Plaintiff was

instructed to consult UT Health SA Primary Care Physician Dr. Kimberly Ellis. She advised him that

under the Covid-19 protocol, he was required to remain home for 7 days and symptom free for 72

hours before returning to work. She also referred him for Covid-19 testing, which eventually came

back negative. During his medically directed leave, Assistant General Surgery Program Director Dr.

Jason Kempenich, emailed him citing false performance allegations and dismissed Plaintiff from the

rotation without first giving him an opportunity to rebut the accusations.

         4.12    On or about March 31, 2020, Dr. Perez sent Plaintiff an e-mail with Dr. Ellis cc’d


Plaintiff=s Original Complaint                                                                 Page 6
260625
                Case 5:20-cv-01093 Document 1 Filed 09/14/20 Page 7 of 24




regarding “Symptoms,” and asked for a description of symptoms and test results. The same day, Dr.

Perez called questioning the veracity of Plaintiff’s symptoms.

         4.13    On or about April 1, 2020, Dr. Perez called again, and requested to know Plaintiff’s

location and symptoms. He then requested a meeting to discuss research. Later the same day, he e-

mailed Plaintiff and said there was no need to meet.

         4.14    On or about April 4, 2020, Dr. Perez called and berated Plaintiff. He told Plaintiff: “I

told you to shine and you didn’t shine on the general surgery rotation.” He went on to state: “We

took you in and didn’t ask questions about previous employment, but now we found out.” In

apparently reference to his illness, Perez said: “I don’t believe you.” He went on to say: “You won’t

get another chance.”

         4.15    On or about April 6, 2020, Dr. Perez called Plaintiff again. A message at the

beginning of the call indicated Perez was recording the call, though Dr. Perez has since refused to

provide either the recording or the automatic transcription of the call. Dr. Perez told Plaintiff he was

dismissed from the program and had only until Wednesday to appeal the decision by dental school

committee vote. However, he told Plaintiff he had an “indefensible document” against him which

referenced the Brooklyn Hospital litigation. Perez continued: “I just spoke with the hospital

attorney, and even if you appeal your dismissal, you can’t complete your last month of general

surgery rotation, so there’s no way for you to continue here.” Perez strongly indicated Plaintiff

should resign repeatedly, and that there was no way his word was believable over that of Perez as

faculty.

         4.16    On or about April 8, 2020, Plaintiff spoke with Dr. Duncan, who indicated that Dr.

Perez told him before the Covid-19 symptoms that Plaintiff had been doing well, and that Duncan


Plaintiff=s Original Complaint                                                                    Page 7
260625
                Case 5:20-cv-01093 Document 1 Filed 09/14/20 Page 8 of 24




had no issues with him in the OMS clinic. Duncan indicated he would speak with Dr. Perez.

         4.17    The following day, on April 9, 2020, Dr. Duncan reported back that he spoke with Dr.

Perez, and the issue was allegedly in General Surgery. He indicated he would write Plaintiff a letter

on his performance in the OMS department. Plaintiff received notice of a recommendation of

dismissal from the program, with a hearing to follow on April 15, 2020. No notice was provided of

who the hearing officers would be.

         4.18    On information and belief based on statements relayed to Plaintiff by those on the

call, Dr. Perez told the entire OMS Department Faculty and Staff that Plaintiff was fired for absences

from work, and not being there due to medical leave. Dr. Perez apparently said: “If anyone wants to

write a letter for Franco, it doesn’t matter, he’s already fired.”

         4.19    On or about April 11, 2020, Plaintiff spoke with staff coordinator Delmari Arriola

regarding allegations of impropriety concerning a Botox procedure. She responded that she told Dr.

Perez that “everything was fine”, and that Plaintiff had done nothing wrong.

         4.20    On or about April 14, 2020, Plaintiff engaged in phone and/or text communications

with senior supervising anesthesiologist and attorney Dr. Wendy Kang indicating that Dr. Perez and

the OMS Department were biased against Plaintiff. She also mentioned that she learned from Dr.

Perez that Plaintiff did not come to UT Health SA with a “clean slate”, in apparent reference to

Plaintiff’s discrimination complaints in NY.

         4.21    On or about April 15, 2020, Plaintiff attended a hearing via Zoom to appeal his

termination while still out on sick leave, but was not provided the allegedly “indisputable” document

against him, was not provided a copy of the recording of Dr. Perez or the transcription of the

discussion, and was not given adequate notice of charges against him. Plaintiff was dismissed from


Plaintiff=s Original Complaint                                                                 Page 8
260625
                Case 5:20-cv-01093 Document 1 Filed 09/14/20 Page 9 of 24




the program effective April 16, 2020. Defendants denied subsequent administrative appeals,

apparently without taking the matter seriously.

         4.22    On or about April 29, 2020, Dr. Sebastiani was released to return to work. At this

point, he was not allowed to return because he was discharged during his medical leave.

                                                   V.

                                              First Count

                                                Title IX

                            (Against Defendants UHS and UT Health SA)

         5.01    Plaintiff incorporates the foregoing provisions as if set forth herein verbatim.

         5.02    Title IX applies to universities and teaching hospitals participating in residency

programs, since the statute applies to an “education program or activity receiving Federal financial

assistance.” 20 U.S.C. § 1681(a); see also, Doe v. Mercy Catholic Medical Center, 850 F.3d 545

(3rd Cir. 2017)(Title IX applied to teaching hospital affiliated with Drexel University’s medical

school). Defendant UHS regularly receives federal funds through such programs as Medicare and

Medicaid.

         5.03    “Title IX provides that ‘[n]o person in the United States shall, on the basis of sex, be

excluded from participation in, be denied the benefits of, or be subjected to discrimination under any

education program or activity receiving Federal financial assistance.’” Stiles ex rel. D.S. v. Grainger

County, 819 F.3d 834, 848 (6th Cir. 2016) (quoting 20 U.S.C. § 1681(a)). “Title IX bars the

imposition of university discipline where gender is a motivating factor in the decision to discipline.”

Yusuf v. Vassar College, 35 F.3d 709, 715 (2d Cir. 1994). Doe v. Baum, 227 F.Supp.3d 784, 816

(E.D. Mich. 2017). Title IX “is enforceable through an implied private right of action ... for


Plaintiff=s Original Complaint                                                                    Page 9
260625
                Case 5:20-cv-01093 Document 1 Filed 09/14/20 Page 10 of 24




monetary damages as well as injunctive relief.” Yusuf v. Vassar Coll., 35 F.3d 709, 714 (2d

Cir.1994). Title IX bars the imposition of university discipline where gender is a motivating factor

in the decision to discipline. Id. at 715. It further bars sexual harassment in a manner similar to Title

VII. The Supreme Court has further now recognized that Title VII, and presumably Title IX as well,

prohibits discrimination on the basis of sexual orientation. See, Bostock v. Clayton County, 590 U.S.

___, 140 S.Ct. 1731 (2020).

         5.04     The Supreme Court has recognized that “the private right of action implied by Title

IX encompasses claims of retaliation.” Jackson v. Birmingham Bd. of Educ., 544 U.S. 167, 171, 125

S.Ct. 1497, 161 L.Ed.2d 361 (2005). In Jackson, the Court explained that when a federally-funded

educational institution “retaliates against a person because he complains of sex discrimination, this

constitutes intentional discrimination on the basis of sex, in violation of Title IX.” Id. at 174, 125

S.Ct. 1497 (internal quotation marks omitted). At the pleading stage, the plaintiff is required to

sufficiently allege two elements to state a Title IX retaliation claim. First, he must allege that he

engaged in protected activity under Title IX, and second, he must allege that — as a result of his

protected activity — he suffered an adverse action attributable to the defendant educational

institution. See Coleman v. Md. Court of Appeals, 626 F.3d 187, 191 (4th Cir. 2010); see also Vega

v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 90 (2d Cir. 2015); Feminist Majority Found. v.

Hurley, 911 F.3d 674, 693–94 (4th Cir. 2018). Plaintiff alleges both here in that he filed a lawsuit in

connection with harassment at the NY school under Title IX and Title VII, and then again

complained of harassment to Defendants. He endured adverse treatment through harassment

ultimately culminating in discharge from the program.

         5.05     In Yusuf, the Second Circuit developed a framework for cases attacking university


Plaintiff=s Original Complaint                                                                   Page 10
260625
                Case 5:20-cv-01093 Document 1 Filed 09/14/20 Page 11 of 24




disciplinary proceedings on the ground of gender bias, which “fall generally within two categories”,

“erroneous outcome” and “selective enforcement.” 35 F.3d at 715. In the first category, “erroneous

outcome” cases, “the claim is that the plaintiff was innocent and wrongly found to have committed

an offense.” Yusuf, 35 F.3d at 715. A plaintiff making an erroneous outcome claim must first “allege

particular facts sufficient to cast some articulable doubt on the accuracy of the outcome of the

disciplinary proceeding.” Id. Once the plaintiff has established doubt concerning the accuracy of the

proceeding, they must next “allege particular circumstances suggesting that gender bias was a

motivating factor behind the erroneous finding.” Id. (citations omitted). The Yusuf court noted that

“[s]uch allegations might include, inter alia, statements by members of the disciplinary tribunal,

statements by pertinent university officials, or patterns of decision-making that also tend to show the

influence of gender.” Id. In the second category, “selective enforcement” cases, the “claim asserts

that, regardless of the student's guilt or innocence, the severity of the penalty and/or the decision to

initiate the proceeding was affected by the student's gender.” Id. Doe v. Brown University, 166

F.Supp.3d 177, 185 (D. R.I. 2016).

         5.06     Plaintiff was subjected to “erroneous outcome” discrimination. Plaintiff submitted

multiple supporting statements from physicians he had worked with and had never received a poor

written evaluation previously. Statements by Dr. Perez indicated an intent to discriminate on the

basis of perceived sexual orientation, and also indicated retaliatory intent due to Plaintiff’s protected

activity in the New York action.

         5.07     Plaintiff also received “selective enforcement”, in that there was no known other

instance where a resident was discharged from the program without first receiving some sort of

probation and opportunity to cure alleged deficiencies, as was indicated in the due process


Plaintiff=s Original Complaint                                                                   Page 11
260625
                Case 5:20-cv-01093 Document 1 Filed 09/14/20 Page 12 of 24




procedures of Defendants. In fact, the Advanced Dental Education Probation and Dismissal Policy

provided probation and an opportunity to cure was required before dismissal except where failing

grades had been received, which did not happen here. Dr. Perez had twice denied Plaintiff the

opportunity to take the OMSITE standardized test, which would have allowed him to demonstrate

his competence via his peers in an independently graded test.

         5.08     As a result of Defendants’ gender bias and intent to retaliate, Plaintiff has been

injured by being improperly expelled, being denied due process, being barred from his medical

education, damage to his reputation, mental anguish, and impairment to income. He further seeks

recovery of his attorney’s fees, costs, and any expert fees.

                                                   VI.

                                             Second Count

                           Denial of Due Process under 42 U.S.C. § 1983

                      (Against Dr. Perez, Dean Loomer, and President Henrich)

         6.01     Plaintiff incorporates the foregoing provisions as if set forth herein verbatim.

         6.02     Plaintiff had and has a protectable liberty interest in pursuing his public medical

school education at UT Health SA under both the Texas and US Constitutions. University of

Texas Medical School at Houston v. Than, 901 S.W.2d 926, 930 (1995); Dixon v. Alabama State

Bd. Of Educ., 294 F.2d 150, 157 (5th Cir.), cert. denied, 368 U.S. 930, 82 S.Ct. 368, 7 L.Ed.2d

193 (1961); Tex. Const. Art. I, §19; U.S. Const. Amend. XIV, § I. He further had a property

interest in his Graduate Dental Education Agreement, which provides in relevant part that:

“Certain aspects of the appointment of the Resident to the Residency Program, the terms and

conditions of that appointment, and Resident’s activities in the Residency Program are governed


Plaintiff=s Original Complaint                                                                  Page 12
260625
                Case 5:20-cv-01093 Document 1 Filed 09/14/20 Page 13 of 24




by the CODA policies of UT Health SA contained in the UT Health SA Program’s Policy and

Procedures Manual. The Program Policy Manual includes and specific reference is hereby made

to resident responsibilities; duration of appointment; … grievance and due process; … policies

on leaves of absence including vacation, parental, sick and other leave(s) for residents …; timely

notice of the effect of such leave(s) on the ability of residents to satisfy requirements for program

completion.” Graduate Dental Education Agreement, ¶2.06. UT Health SA further warrants that

it will “supervise and control the Resident’s activities consistent with this Agreement and in

accordance with the standards, guidelines and requirements promulgated by the CODA or other

accrediting bodies.” Graduate Dental Education Agreement, ¶4.01 (emphasis added).

         6.03     What process is due is measured by a flexible standard that depends on the

practical requirements of the circumstances. Mathews v. Eldridge, 424 U.S. 319, 334, 96 S.Ct.

893, 902, 47 L.Ed.2d 18 (1976); Goss v. Lopez, 419 U.S. 565, 578, 95 S.Ct. 729, 738-39, 42

L.Ed.2d 725 (1975). This flexible standard includes three factors: (1) the private interest that will

be affected by the official action; (2) the risk of an erroneous deprivation of such interest through

the procedures used, and the probable value, if any, of additional or substitute procedural

safeguards; and (3) the government's interest, including the function involved and the fiscal and

administrative burdens that the additional or substitute procedural requirement would entail.

Mathews, 424 U.S. at 335, 96 S.Ct. at 903; Than, 901 S.W.2d at 930.

         6.04     At a minimum, when university officials seek to sanction a student for

misconduct, Texas due course of law requires oral or written notice of the charges against the

student and, if the student denies them, an explanation of the evidence the authorities have and

an opportunity to present his or her side of the story. Than, 901 S.W.2d at 931. Presentation of


Plaintiff=s Original Complaint                                                                 Page 13
260625
                Case 5:20-cv-01093 Document 1 Filed 09/14/20 Page 14 of 24




ex parte evidence to the hearing officer denies due process and requires a new hearing. Than,

901 S.W.2d at 932-33. Federal law reaches the same result. See, e.g., Shaboon v. Duncan, 252

F.3d 722, 730 (5th Cir. 2001) (assuming, without deciding, that medical resident had protected

interest in her position); Davis v. Mann, 882 F.2d 967, 973 (5th Cir. 1989) (assuming the

existence of a liberty or property interest and holding that dental resident received adequate

process under Fourteenth Amendment); Dixon v. Alabama State Bd. of Ed., 294 F.2d 150, 157

(5th Cir. 1961) (holding that there must be some notice and hearing before student expulsion

from state college or university because students had interest in their college education).

         6.05     Sebastiani was summarily suspended based on a vague e-mail and evidence not

provided to him with an opportunity to dispute it. Statements from Dr. Perez indicated the

subsequent hearing was a mere formality, and Perez actively discouraged doctors from providing

any support for Sebastiani, thereby showing bias and a fundamental lack of fairness. Plaintiff

was denied any meaningful pathway to confront his accusers, in violation of the 5th and 6th

Amendments. U.S. Const. Amend. V, VI, XIV. Further, it was fundamentally unfair to conduct

a sham hearing at a point when Dr. Sebastiani was still on medical leave due to his illness and

had not been cleared to return to work or school.

         6.06     In its race to judgment, Plaintiff was denied access to the evidence considered by the

tribunal against him. His requests for the “indisputable evidence” considered by Dr. Perez in

bringing the charges, as well as the refusal to provide the recording of the phone conversation with

Dr. Perez showing retaliatory motive further deprived Plaintiff of essential evidence.

         6.07     Plaintiff was not allowed to cross examine Perez regarding the basis of his

allegations, which were generalized and lacked specifics. In the famous words of John Henry


Plaintiff=s Original Complaint                                                                  Page 14
260625
                Case 5:20-cv-01093 Document 1 Filed 09/14/20 Page 15 of 24




Wigmore, cross-examination is “beyond any doubt the greatest legal engine ever invented for the

discovery of truth.” 3 Wigmore, Evidence § 1367, p. 27 (2d ed. 1923). The ability to cross-examine

is most critical when the issue is the credibility of the accuser. See, Donohue v. Baker, 976 F.Supp.

136, 147 (N.D.N.Y.1997) (“[I]f a case is essentially one of credibility, the ‘cross-examination of

witnesses might [be] essential to a fair hearing.’”) (quoting Winnick v. Manning, 460 F.2d 545, 550

(2d Cir.1972)); Doe v. Brandeis University, 177 F.Supp.3d 561, 605 (D. Mass. 2016)(not a due

process case, but held lack of cross examination may have had a very substantial effect where

contest between two witnesses.)

         6.08     As a result of Defendant’s sex bias, retaliation and lack of due process, Plaintiff has

been injured by being improperly expelled, being denied due process, mental anguish, and damage to

his reputation.

         6.09     Plaintiff has been required to obtain the assistance of counsel to represent him in this

matter, for which he is entitled to recover under federal law. 42 U.S.C. §1988(b). Plaintiff is further

entitled to recover expert fees and costs of court. 42 U.S.C. § 1988(c). Plaintiff seeks an injunction

ordering him immediately reinstated to his position until such time as a hearing can be held which

fully complies with due process, including a fair and impartial tribunal.

         6.10     Neither Drs. Perez, Loomer nor Henrich are entitled to qualified immunity, because

their conduct was objectively unreasonable in light of clearly established law at the time of the

dismissal. At a minimum, when university officials seek to sanction a student for misconduct, due

process requires oral or written notice of the charges against the student before action is taken and, if

the student denies them, an explanation of the evidence the authorities have and an opportunity to

present his or her side of the story. Than, 901 S.W.2d at 931. Clearly established law establishes


Plaintiff=s Original Complaint                                                                    Page 15
260625
                Case 5:20-cv-01093 Document 1 Filed 09/14/20 Page 16 of 24




that presentation of ex parte evidence to the hearing officer denies due process and requires a new

hearing. Than, 901 S.W.2d at 932-33. No qualified immunity exists because a reasonable person

would have known such basic constitutional standards must be followed. The Confrontation Clause

of the U.S. Constitution is well known as an essential protection of due process. U.S. Const. Amend.

VI, XIV. Likewise, Title IX is well established to prevent retaliation against a student for seeking

protection from sexual discrimination at a university, such as Dr. Sebastiani was doing with the NY

lawsuit.

                                                  VII.

                                              Third Count

                                  Breach of Contract – Due Process

                                   (Against UHS and UT Health SA)

         7.01     Plaintiff incorporates the foregoing provisions as if set forth herein verbatim.

         7.02     Plaintiff had a property interest in his Graduate Dental Education Agreement,

which provides in relevant part that:

         Certain aspects of the appointment of the Resident to the Residency Program, the terms
         and conditions of that appointment, and Resident’s activities in the Residency Program
         are governed by the CODA policies of UT Health SA contained in the UT Health SA
         Program’s Policy and Procedures Manual. The Program Policy Manual includes and
         specific reference is hereby made to resident responsibilities; duration of appointment; …
         grievance and due process; … policies on leaves of absence including vacation, parental,
         sick and other leave(s) for residents …; timely notice of the effect of such leave(s) on the
         ability of residents to satisfy requirements for program completion.

Graduate Dental Education Agreement, ¶2.06 (emphasis added). UT Health SA further warrants

that it will “supervise and control the Resident’s activities consistent with this Agreement and in

accordance with the standards, guidelines and requirements promulgated by the CODA or other

accrediting bodies.” Graduate Dental Education Agreement, ¶4.01 (emphasis added).

Plaintiff=s Original Complaint                                                                  Page 16
260625
                Case 5:20-cv-01093 Document 1 Filed 09/14/20 Page 17 of 24




         7.03     The UT Health SA Program’s Resident Policies and Procedures Manual further

provides: “Due process for each resident will be in accordance with the UTHSCSA Graduate

Medical Education Policies.” Resident Policies and Procedures Manual, ¶ XII. This same

section provides for a formal grievance procedure in the event of dismissal within thirty working

days after the date of notification of the proposed adverse status. Id. In fact, the proceedings

against Plaintiff were flagrantly in violation of such polices in a number of respects:

                 The Advanced Dental Education Probation and Dismissal Policy provides for

                  probation before dismissal unless a final grade of D or F for four or more credit

                  hours is received, or an unsatisfactory grade on pass/fail course work. No such

                  grades were given to Plaintiff;

                 The Policy provides: “The student will be allowed an opportunity to correct the

                  substandard performance that led to academic probation status over a

                  probationary time period to be determined by the departmental Residency

                  Oversight Committee.” No such opportunity to cure was provided.

                 According to UT Health Science Center Handbook of Operating Proceedures

                  (Policy 14.1.1), Plaintiff was entitled to a fair and impartial hearing, which he did

                  not receive;

                 The Handbook provides for ten days’ written notice of the hearing and the

                  identity of the hearing officer. Plaintiff was given only six days’ notice during a

                  time when he was on medical leave (Section 5.2);

                 By not disclosing the hearing officer, Plaintiff was deprived of the right to

                  challenge impartiality (Section 5.3);


Plaintiff=s Original Complaint                                                                    Page 17
260625
                Case 5:20-cv-01093 Document 1 Filed 09/14/20 Page 18 of 24




                 Plaintiff was not allowed to present live testimony, cross-examine witnesses, or

                  receive assistance from an advisor of his choice (Section 5.5(b)); and

                 The hearing failed to provide a written decision with “findings of fact and a

                  conclusion as to whether the accused student is responsible for the violations as

                  alleged (Section 5.4); and

         7.04     Plaintiff timely filed a grievance challenging his dismissal from the program,

which was summarily denied. Plaintiff is entitled to an injunction enforcing compliance with

Plaintiff’s contractual rights, and resulting damages including lost pay and benefits.

                                                  VIII.

                                               Fourth Count

                            Breach of Contract - Leave Policy Violations

                                  (Against UHS and UT Health SA)

         8.01. The foregoing paragraphs of this Complaint are incorporated in this Count by

reference as if set forth at length herein.

         8.02     Plaintiff had a property interest in his Graduate Dental Education Agreement,

which provides in relevant part that:

         Certain aspects of the appointment of the Resident to the Residency Program, the terms
         and conditions of that appointment, and Resident’s activities in the Residency Program
         are governed by the CODA policies of UT Health SA contained in the UT Health SA
         Program’s Policy and Procedures Manual. The Program Policy Manual includes and
         specific reference is hereby made to resident responsibilities; duration of appointment; …
         grievance and due process; … policies on leaves of absence including vacation, parental,
         sick and other leave(s) for residents …; timely notice of the effect of such leave(s) on the
         ability of residents to satisfy requirements for program completion.

Graduate Dental Education Agreement, ¶2.06 (emphasis added). UT Health SA further warrants

that it will “supervise and control the Resident’s activities consistent with this Agreement and in

Plaintiff=s Original Complaint                                                                    Page 18
260625
                Case 5:20-cv-01093 Document 1 Filed 09/14/20 Page 19 of 24




accordance with the standards, guidelines and requirements promulgated by the CODA or other

accrediting bodies.” Graduate Dental Education Agreement, ¶4.01 (emphasis added).

         8.03     Plaintiff complied with the UT Health SA Covid-19 and sick leave policies by

reporting his illness, taking off work to prevent potential spread of an infectious disease,

reporting to a doctor for examination and then following medical advice to remain off work

pending recovery.

         8.04     Defendant UT Health SA breached the agreement by dismissing Plaintiff for

legitimate absences under such policies.

         8.05     As a result of Defendants’ unlawful conduct, Plaintiff was wrongfully dismissed

from the program. He has also suffered mental anguish, inconvenience, loss of enjoyment of

live, humiliation, and damage to his reputation.

         8.06     Plaintiff is entitled to an injunction enforcing compliance with Plaintiff’s

contractual rights, and resulting damages including lost pay and benefits.

                                                  IX.

                                              Fifth Count

                             HOSPITAL WHISTLEBLOWER CLAIM
                             (Tex. Health & Safety Code §161.134-135)

                                  (Against UT Health SA and UHS)

         9.01. The foregoing paragraphs of this Complaint are incorporated in this Count by

reference as if set forth at length herein.

         9.02     Defendant UHS was a hospital, mental health facility, or treatment facility under

Chapter 161 of the Texas Health and Safety Code. Defendant UT Health SA controlled individuals

working at such a facility.

Plaintiff=s Original Complaint                                                                   Page 19
260625
                Case 5:20-cv-01093 Document 1 Filed 09/14/20 Page 20 of 24




         9.03     Defendants wrongfully disciplined and/or terminated Plaintiff’s employment for

reporting violations of law to his supervisor. Plaintiff protested that reporting to the facility to meet

with Dr. Perez, as was initially requested, would violate state and county quarantine orders and

endanger patients by potentially exposing them to Covid-19. Perez mentioned that Plaintiff’s

absences were a reason for the dismissal. Claimant is further entitled to a statutory presumption of

discrimination because the termination happened within sixty (60) days following his protest of the

quarantine orders. Tex. Health & Safety Code '161.134(f).

         9.04     As a result of the foregoing, Plaintiff is entitled to injunctive relief, damages or both.

         9.05     Plaintiff has further suffered mental anguish damages, and is entitled to exemplary

damages, as well as reasonable attorney’s fees.

         9.06     To the extent Plaintiff was not an employee of either entity, the discrimination against

him was unlawful under Section 161.135, which prohibits discrimination against non-employees.

See Tex. Health & Safety Code '161.135.

                                                     X.

                                                Sixth Count

                         FAMILY AND MEDICAL LEAVE ACT OF 1993

                                         (Against All Defendants)

         10.01. The foregoing paragraphs of this Complaint are incorporated in this Count by

reference as if set forth at length herein.

         10.02 Plaintiff was an eligible employee under the FMLA. Claimant had worked for

Defendants UHS and/or UT Health SA for at least twelve (12) months and had worked at least 1,250

hours during the twelve (12) months prior to taking protected leave.


Plaintiff=s Original Complaint                                                                      Page 20
260625
             Case 5:20-cv-01093 Document 1 Filed 09/14/20 Page 21 of 24




         10.03 Defendants UHS and/or UT Health SA were subject to the provisions of the FMLA.

Respondents employed at least fifty (50) employees within a seventy-five (75) mile radius of

Claimant=s work site for twenty (20) or more work weeks in the prior or current calendar year.

Alternatively, such entities were covered public agencies as that term is defined under the statute.

See, 29 U.S.C. § 2611(4)(A)(iii). Defendant UHS was Plaintiff’s W-2 employer, and disbursed his

paychecks. On information and belief, both are responsible as “joint employers” under DOL

regulations since UHS benefited from hospital care to patients admitted to its facility. See,29 C.F.R.

§ 825.106 (2020).

         10.04 At the time of the discharge, Plaintiff had suffered from one or more “serious health

conditions” as defined by the FMLA. 29 U.S.C. ' 2611(11). In particular, Plaintiff was suffering

from flu-like symptoms which persisted for four or more days, and required the care of his

physicians for treatment for these conditions.

         10.05 Defendant interfered with Plaintiff in the exercise of his FMLA rights by failing to

inform him of his right to FMLA leave as required under DOL regulations. See 29 C.F.R.

§825.300(b). Defendants further interfered by dismissing Plaintiff from work and his program

position by failure to reinstate Plaintiff to his position before medical leave. The failure to reinstate

following leave constitutes both interference with leave, and improper discrimination because of the

use of leave.

         10.06 As a result of his termination by Defendants, Plaintiff has suffered significant

financial loss, and the loss of salary and benefits of his employment, including health insurance for

himself.

         10.07 The aforementioned acts were and are a willful violation of the FMLA and entitle


Plaintiff=s Original Complaint                                                                   Page 21
260625
               Case 5:20-cv-01093 Document 1 Filed 09/14/20 Page 22 of 24




Plaintiff to recover damages as provided by 29 U.S.C. '2617, including liquidated damages.

Plaintiff further seeks reinstatement to his position or a comparable position with reinstatement of

benefits and seniority time.

         10.08 As a result of Defendants’ actions, Plaintiff has found it necessary to hire the services

of the undersigned attorneys, for which Plaintiff seeks further relief.

         10.09 Defendant UHS is not subject to any Eleventh Amendment sovereign immunity as

Plaintiff’s W-2 employer. Northern Insurance Company of New York v. Chatham County, 547 U.S.

189, 193 (2006) (counties have neither Eleventh Amendment immunity nor residual common law

immunity). While Defendant UT Health SA may enjoy Eleventh Amendment immunity from an

award of monetary damages, its agents are still subject to injunctive relief compelling compliance

with the FMLA. See, Coleman v. Court of Appeals of Maryland, 566 U.S. 30, 132 S.Ct. 1327, 1350

(2012)(dissenting opinion). Supervisors normally have personal liability for violations under the

FMLA. Modica v. Taylor, 465 F.3d 174 (5th Cir. 2006).



                                                  XI.

                                        Jury Trial Demanded

         11.01 Plaintiff hereby demands trial by jury of all claims to which he is entitled.



         WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be cited to

appear and answer herein, and that upon final trial, Plaintiff have and recover the following relief

against Defendant.

         (1)     Judgment for actual damages in the amount of past and future lost earnings and
                 benefits, damages to past and future earnings capacity due to his wrongful dismissal,

Plaintiff=s Original Complaint                                                                  Page 22
260625
                Case 5:20-cv-01093 Document 1 Filed 09/14/20 Page 23 of 24




                  and past and future medical expenses for loss of his expenses;

         (2)      Judgment for past and future pecuniary losses, emotional pain and suffering,
                  inconvenience, loss of enjoyment of life, and other non-pecuniary losses;

         (3)      Exemplary damages in an amount to be determined by the trier of fact;

         (4)      A preliminary and permanent injunction ordering Sebastiani be reinstated, and that
                  Defendants comply with the FMLA and due process in any subsequent proceedings;

         (5)      An order by the Court clearing Plaintiff’s transcript of all mention of the charges
                  against him;

         (6)      Prejudgment and post-judgment interest at the maximum legal rate;

         (7)      Attorney’s fees;

         (8)      Experts fees;

         (9)      All costs of court; and

         (10)     Such other and further relief to which Plaintiff may be justly entitled.

DATE: September 14, 2020.




Plaintiff=s Original Complaint                                                                Page 23
260625
             Case 5:20-cv-01093 Document 1 Filed 09/14/20 Page 24 of 24




                                       Respectfully submitted,

                                       KILGORE & KILGORE, PLLC


                                       By: /s/ Theodore C. Anderson
                                        THEODORE C. ANDERSON
                                        State Bar No. 01215700
                                        tca@kilgorelaw.com

                                       JOHN H. CROUCH, IV
                                        State Bar No. 00783906
                                        jhc@kilgorelaw.com

                                       3109 Carlisle, Suite 200
                                       Dallas, TX 75204
                                       (214) 969-9099 - Telephone
                                       (214) 953-0133 - Fax

                                       ATTORNEYS FOR PLAINTIFF
                                       FRANCESCO SEBASTIANI




Plaintiff=s Original Complaint                                            Page 24
260625
